Exhibit 10.5

THE NASDAQ STOCK MARKET, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) dated as of [GRANT DATE],
(the “Date of Grant”), between The Nasdaq Stock Market, Inc., a Delaware
corporation (the “Company”), and [NAME] (the “Optionee”):

R E C I TA L S:

The Company has adopted The Nasdaq Stock Market, Inc. Equity Incentive Plan (the
“Plan”), which Plan is incorporated herein by reference and made a part of this
Agreement. Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Plan.

The Committee has determined that it is in the best interests of the Company and
its shareholders to grant the options provided for herein to the Optionee
pursuant to the Plan and the terms set forth herein as an increased incentive
for the Optionee to contribute to the Company’s future success and prosperity.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1. Grant of the Option. Subject to the terms and conditions set forth herein and
in the Plan, the Company hereby grants to the Optionee options (the “Options”)
to purchase all or any part of an aggregate of [M RECOMMEND NONQUALIFIED STOCK
OPTION] Shares at a purchase price of $             per share (the “Exercise
Price”). The Options are intended to be Non-Qualified Stock Options and not
Incentive Stock Options within the meaning of Section 422 of the Code.

 

2. Vesting. Subject to Sections 4 and 5 hereof, and contingent upon the
Optionee’s continued employment, [VESTING SCHEDULE]. As used herein “vested”
Options shall means those Options which (i) shall have become exercisable
pursuant to the terms of this Agreement and (ii) shall not have been previously
exercised.

 

3. Exercise of the Options.

 

  (a) Subject to the provisions of the Plan and this Agreement (including
Section 4 hereof), the Optionee may exercise all or a portion of the vested
Options at any time prior to the tenth anniversary of the Date of Grant (the
“Expiration Date”); provided that Options may be exercised with respect to whole
Shares only; and provided further that Options may not be exercised at any one
time as to fewer than 100 Shares (or such number of Shares as to which the
Options are then exercisable if such number is less than 100). In no event shall
the Options be exercisable on or after the Expiration Date.

 

  (b)

In accordance with Section 3(a) hereof, the Options may be exercised by
delivering to the Company a notice of intent to exercise. The Optionee shall
deliver such notice by such method (whether telephonic or written) as may be



--------------------------------------------------------------------------------

 

specified by the Committee from time to time. Such notice shall specify the
number of Shares as to which the Options are being exercised and shall be
accompanied by payment in full, or adequate provision therefor, of the Exercise
Price and any applicable withholding tax. The payment of the Exercise Price
shall be made (i) in cash, (ii) by certified check or bank draft payable to the
order of the Company, (iii) by tendering Shares which have been owned by the
Optionee for at least six months (and which are not subject to any pledge or
other security interest), (iv) by having Shares with a Fair Market Value on the
date of exercise equal to the Exercise Price sold by a broker-dealer or (v) by a
combination of the foregoing, provided that the combined value of all cash and
cash equivalents and the Fair Market Value of any such Shares so tendered to the
Company as of the date of such tender or sold by a broker-dealer is at least
equal to the Exercise Price. In the event that the broker-assisted cashless
exercise procedure is elected, the Optionee shall be responsible for all broker
fees. At the time of exercise of the Options, the Optionee shall pay such amount
to the Company as the Company deems necessary to satisfy its obligation to
withhold federal, state or local income or other taxes incurred by reason of
such exercise or make such other arrangements as are acceptable to the Company,
all in accordance with the provisions of Section 8 hereof.

 

  (c) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, no Option may be exercised prior to the completion of any registration
or qualification of such Shares under applicable state and federal securities or
other laws, or under any ruling or regulation of any government body, national
securities exchange, or inter-dealer market system that the Committee shall in
its sole discretion determine to be necessary or advisable.

 

  (d) Upon the Company’s determination that an Option has been validly exercised
as to any of the Shares, the registrar for the Company will make an entry on its
books and records evidencing that such Shares have been duly issued as of that
date; provided, however, that the Optionee may, in the alternative, elect in
writing prior thereto to receive a stock certificate representing the full
number of Shares acquired, which certificates may bear a restrictive legend
prohibiting the transfer of such Shares until certain conditions are met. The
Company shall not be liable to the Optionee for damages relating to any delays
in issuing the certificates or in the certificates themselves.

 

4. Termination of Employment.

 

  (a) If the Company terminates the Optionee’s employment with the Company for
Cause, unvested Options shall be deemed canceled and forfeited on the date of
such termination of employment and vested Options, if any, shall remain
exercisable for a period ending on the earlier of: (i) ten days following such
termination of employment or (ii) the Expiration Date, and shall thereafter be
deemed canceled and forfeited without further consideration to the Optionee.



--------------------------------------------------------------------------------

  (b) If the Optionee’s employment with the Company terminates by reason of
death, all Options that would have become vested on or before the first
anniversary of the date of such termination shall vest on the date of such
termination and the remaining unvested Options shall be deemed canceled and
forfeited without further consideration to the Optionee. The vested Options
(including those Options which vest in accordance with the provisions of this
Section 4(b)) shall remain exercisable for a period ending on the earlier of:
(i) one year following such termination of employment or (ii) the Expiration
Date, and shall thereafter be deemed canceled and forfeited without further
consideration to the Optionee, or his estate, as the case may be.

 

  (c) This Section 4(c) applies if the Optionee is determined by the insurance
carrier under the Company’s then current long-term disability plan to be
entitled to receive benefits under such plan. For purposes of this section 4(c),
the “Vesting Acceleration Date” is the later of (i) the first day of the period
for which the Optionee is paid such benefits or (ii) the date on which the
insurance carrier notifies the Company of such determination; and the “First
Anniversary” is the date which is the one year anniversary of the Vesting
Acceleration Date. If the Optionee is determined by such insurance carrier to be
entitled to receive such long-term disability benefits, (i) all Options which
would have become vested on or before the First Anniversary shall become vested
on the Vesting Acceleration Date and (ii) the remaining unvested Options shall,
except as provided in the second following sentence, be deemed canceled and
forfeited without further consideration to the Optionee on the First
Anniversary. The vested Options (including those Options which vest in
accordance with the provisions of this Section 4(c)) shall remain exercisable
for a period ending on the earlier of: (i) the First Anniversary or (ii) the
Expiration Date, and shall thereafter, except as otherwise provided in the
following sentence, be deemed canceled and forfeited without further
consideration to the Optionee, or his estate, as the case may be.
Notwithstanding the foregoing provisions of this Section 4(c), if the Optionee
ceases to be entitled to receive future benefits under such long-term disability
plan prior to the First Anniversary and returns to active employment with the
Company no later than the work day next following the last day of the period for
which such benefits are paid (and in all events prior to the Expiration Date),
then (i) no Options will be deemed cancelled or forfeited pursuant to this
Section 4(c) on account of such prior absence from employment, (ii) the
determination of the day on which the Options shall cease to be exercisable
shall instead be determined as if the Optionee had not previously terminated
employment with the Company, and had instead remained continuously employed by
the Company during such period and (iii) the foregoing provisions of this
Section 4(c) relating to accelerated vesting shall nevertheless continue to
apply.

 

  (d)

If the Optionee’s employment with the Company terminates (i) by reason of
Retirement or (ii) involuntarily due to a reduction in force of the Company and
the Optionee meets the age and service requirements for Retirement at the time
of such termination, all Options that would have become vested on or before the
first anniversary of the date of such termination on account of Retirement shall



--------------------------------------------------------------------------------

 

continue to vest as if such Optionee remained in the employ of the Company
through the first anniversary of such termination and the remaining unvested
Options shall be deemed canceled and forfeited without further consideration to
the Optionee. The vested Options (including those Options which vest in
accordance with the provisions of this Section 4(c)) shall remain exercisable
for a period ending on the earlier of: (i) 370 days following such termination
of employment or (ii) the Expiration Date, and shall thereafter be deemed
canceled and forfeited without further consideration to the Optionee.

 

  (e) If the Optionee’s employment with the Company terminates for any reason
other than those set forth in Sections (a) through (d) of this Section 4,
unvested Options shall be deemed canceled and forfeited on the date of the
Optionee’s termination of employment without further consideration to the
Optionee. Vested Options, if any, shall remain exercisable for a period ending
on the earlier of: (1) 90 days following such termination of employment or the
Expiration Date, and shall thereafter be deemed canceled and forfeited without
further consideration to the Optionee.

 

5. Change in Control. Upon a Change in Control, all Options that would otherwise
have become vested on or prior to the first anniversary of the Change in Control
had the Optionee remained employed during such one-year period shall vest
immediately, and become exercisable in accordance with their terms. In the event
that the employment of the Optionee is terminated by the Company other than for
Cause within the one-year period following the Change in Control, all unvested
Options shall become vested and immediately exercisable in accordance with
Section 4(d) hereof and their other applicable terms.

 

6. No Right to Continued Employment: No Rights as a Shareholder. Neither the
Plan nor this Agreement shall confer on the Optionee any right to be retained in
any position, as an employee, consultant or director of the Company. The
Optionee shall not have any rights as a shareholder with respect to any Shares
subject to an Option prior to the date of exercise of the Option.

 

7. Transferability.

 

  (a)

Except as provided below, the Options are nontransferable and may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Optionee, except by will or the laws of descent and
distribution and upon any such transfer, by will or the laws of descent and
distribution, the transferee shall hold such Options subject to all the terms
and conditions that were applicable to the Options immediately prior to such
transfer. Notwithstanding the foregoing, the Optionee may transfer vested
Options to members of his or her immediate family (defined as his or her spouse,
children or grandchildren) or to one or more trusts for the exclusive benefit of
such immediate family members or partnerships in which such immediate family
members are the only partners if the transfer is approved by the Committee and
the Optionee does not receive any consideration for the transfer. Any such



--------------------------------------------------------------------------------

 

transferred Options shall continue to be subject to the same terms and
conditions that were applicable to the Options immediately prior to transfer
(except that such transferred Options shall not be further transferable by the
transferee). No transfer of an Option shall be effective to bind the Company
unless the Company shall have been furnished with written notice thereof and a
copy of such evidence as the Committee may deem necessary to establish the
validity of the transfer and the acceptance by the transferee of the terms and
conditions hereof.

 

  (b) Upon any transfer by will or the laws of descent and distribution, such
transferee shall take the Option Shares subject to all the terms and conditions
that were applicable to the Option Shares immediately prior to such transfer. In
order to comply with any applicable securities laws, the Optionee agrees that
the Option Shares shall only be sold by the Optionee following registration
under the Securities Act of 1933, as amended, or pursuant to an exemption
therefrom.

 

8. Withholding. The Optionee agrees to make appropriate arrangements with the
Company for satisfaction of any applicable federal, state, local or foreign tax
withholding requirements or like requirements, including the payment to the
Company at the time of any exercise of the Option of all such taxes and
requirements, and the Company shall have the right and is hereby authorized to
withhold from the Shares transferable to the Optionee upon any exercise of the
Option or from any other compensation or other amount owing to the Optionee such
amount (in cash, Shares (having a Fair Market Value not in excess of the minimum
amount required by law to be withheld), or other property, as the case may be)
as may be necessary in the opinion of the Company to satisfy all such taxes,
requirements and withholding obligations.

 

9. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of the Option, the Optionee or the Optionee’s transferee, if applicable, will
make or enter into such written representations, warranties and agreements as
the Company may reasonably request in order to comply with applicable securities
laws, with this Agreement, or as the Committee otherwise deems necessary or
advisable. The Committee may require that the Optionee, as a condition of the
exercise of an Option, execute a stockholders agreement containing terms and
conditions generally applicable to some or all of the stockholders of the
Company.

 

10. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.

 

11. Notices. Any notice, request, instruction or other document given under this
Agreement shall be in writing and may be delivered by such method as may be
permitted by the Company, and shall be addressed and delivered, in the case of
the Company, to the Secretary of the Company at the principal office of the
Company and, in the case of the Optionee, to the Optionee’s address as shown in
the records of the Company or to such other address as may be designated in
writing (or by such other method approved by the Company) by either party.



--------------------------------------------------------------------------------

12. Option Subject to Plan: Amendments to the Agreement. This Agreement is
subject to the Plan as approved by the shareholders of the Company. The terms
and provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of this Agreement will govern and prevail.

 

13. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of the Agreement shall be severable
and enforceable to the extent permitted by law.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement. By
execution of this Agreement, the Optionee acknowledges receipt of a copy of the
Plan.

 

The Nasdaq Stock Market, Inc.

 

Optionee (Print Name)

 

Optionee Signature



--------------------------------------------------------------------------------

NASDAQ

Equity Incentive Plan Beneficiary Designation Form

Use this form to add or change your dependent(s) and beneficiary(ies), regarding
your stock options granted under the Equity Incentive Plan.

 

Name:    Employee Id: Social Security #:    Location:

Check One:            ¨   Add Dependent            ¨  Change Dependent

Dependent Information:

 

Name

   Relationship
to You    Soc. Sec. #    Birth Date    Sex                                      
                                         

If you designate more than one beneficiary, indicate the percentage that you
would like each beneficiary to receive. The total must equal 100%. If you do not
indicate a percentage, your insurance amount will be divided equally among your
beneficiary(ies).

Please note: If you become permanently disabled or die (as defined in the Plan
Document), while still employed, any options that would vest within one year
following the end of your employment, wilt vest on the you’re your employment
ends. You, your legal guardian, or beneficiary (or Estate) will then have the
lesser of the remaining options term (expiration date) or one year from the date
your disability or death to exercise your vested options. All other unvested
options are forfeited.

 

Signature:  

 

  Date:  

 